Per Curiam.

The issue presented to this court is whether the order of the board revoking appellee’s license is void where, at the hearing resulting in such order, only two of the three members of the board were present at the first day of the hearing, only two of the three members present at the second day of the hearing participated therein, the statutory provisions governing the board are silent as to how many members are necessary to constitute a quorum, and the record is silent as to whether notice of the hearing and opportunity to be present were given to all three members of the board.
Where authority has been conferred upon an administrative board consisting of three or more members and where at a particular meeting one or more members of the board are absent, such board, in the absence of statutes to the contrary, may act through a majority of a quorum consisting of a majority of the members, providing all members had notice and an opportunity to be present. Merchant v. North, 10 Ohio St., 251. See State, ex rel. Cline, v. Trustees of Wilkesville Township, 20 Ohio St., 288. If all members were required to be present regardless of notice, one member or a minority of the board by staying away could control the majority.
*287Where the record does not indicate, as in this case, whether notice was given to all members of the board, notice to all members is presumed and all are regarded as constructively present. Merchant v. North, supra.
The Court of Appeals was in error in holding that the order of the board is void because, only two members of the board participating, it was without power to act, and in failing to review the order of the board on the question of whether the order was supported by reliable, probative and substantial evidence. Section 119.12, Revised Code.
The judgment of the Court of Appeals is reversed, and the cause is remanded to the Court of Appeals for further proceedings according to law.

Judgment reversed.

Weygaítdt, C. J., Zimmermaít, Stewart, Bell, Taet, Matthias and Herbert, JJ., concur.